ORDER
PER CURIAM.
Joseph Potter (Movant) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. In his sole point on appeal, Movant asserts that defense counsel provided ineffective assistance by “coercing” Movant to plead guilty. Specifically, Movant contends that counsel misled him as to the strength of the State’s case and failed to explain the State’s evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).